DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/21 has been entered.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 2, 3, 5-9, 11 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stockdale et al 2010/0304819.

Regarding claim 1, Regarding claim 1, Stockdale discloses a payment device (e.g. card 902a, 902b) comprising: a processor (e.g. CPU 906a) [FIG 3C]; and an output device (e.g. radio frequency communication 907, magnetic stripe 901) operable to provide providing payment data (“The gaming machines may be operable to provide wagering on an outcome of a game of chance, display the outcome of the game of chance, accept cash or an indicia of credit and dispense an award, such as cash or indicia of credit, to a player utilizing the gaming machine.”; para [0008,0078-0079,0104]) and game play action data (“In the interrogation mode, gaming information stored on the card may be passed to the remote device and possibly updated. Gaming information may include but is not limited to 1) account information, such as player tracking account information, credit account information or banking account information, 2) personal information, such as name, 3) gaming preference information, such as preferred games, 4) credit information, such as information that allows a record of a credit amount associated with a cashless system to be transferred to the gaming machine.”; para [0008,0078-0079,0104]) to a payment card reader (e.g. contact reader 972) [FIG 2A] wherein said payment data is utilized to authorize a payment transaction (para [0008,0078-0079,0104]) and said game play action data is utilized to impact game play in a video game (“At the start of the game, the player may enter playing tracking information using the card reader 24, the keypad 22, and the florescent display 16. Further, other game preferences of the player playing the game may be read from a card inserted into the card reader.”, FIG 4A; para [0044,0078-0079,0104,0121,0150]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 
Additionally, a claimed apparatus must be distinguished from the prior art apparatus on the basis of structure.  Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or the purpose of that structure, Catalina Marketing Int’l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure.  See In re Schrieber, 128 F.3d 1473, 1477 (Fed. Cir. 1997); In re Gardiner, 171.F2d 313, 315-16 (CCPA 1948).  “Operable to” is limiting the output device and from the teachings of Stockdale, each limitation of the output device is taught. 
Language in an apparatus claim directed to the function, operation, intent of use, and materials upon which these apparatus components work that does not structurally limit the apparatus components or patentably differentiate the claimed apparatus from an otherwise identical prior art apparatus will not support patentability.  See, e.g. In re Rishoi, 107 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660,663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
A limitation of “wherein said payment data is utilized to authorize a payment transaction and said game action data is utilized to impact a video game in progress” is directed 
Even if the limitation were given patentable weight, the limitation does not structurally limit the claim.  Since the applied reference(s) teach all of the structural limitations of the claim, the reference(s) is presumed to be capable of the intended use, function, and/or operation.
The burden shifts to the Applicant to rebut the presumption that the structure of the applied reference(s) is not capable of the intended use, function, and/or operation.  
Regarding claim 2, Stockdale discloses all of the limitations of claim 1. Stockdale further disclose said output device is an RF-based communications device (e.g. radio frequency communication 907) [0089] [FIG 3D].
Regarding claim 3, Stockdale discloses all of the limitations of claim 1. Stockdale further does disclose a dynamic magnetic stripe (e.g. magnetic stripe 901) (e.g. the information can be rewritten as the ownership of the card changes).  
Regarding claim 5, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) [FIG 3B].
Regarding claim 6, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905), wherein at least one of the said plurality of buttons is associated with said game action data, (“In one embodiment, the card may include input buttons 905 and a display 904b for generating a one time password that may 
Regarding claim 7, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) and a display (e.g. display 904a, 904b).
Regarding claim 8, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses comprising a plurality of buttons (e.g. input buttons 905) and a plurality of displays (display 904a, 904b).
Regarding claim 9, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a light sensor (e.g. photo detector) [0077].
Regarding claim 11, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses said payment device is a payment card (e.g. 902a, 902b).
Regarding claim 21, Stockdale discloses all of the limitations of claim 1. Stockdale further discloses a first and a second button (e.g. input buttons 905) [FIG 3B], wherein said game action data (“In the interrogation mode, gaming information stored on the card may be passed to the remote device and possibly updated. Gaming information may include but is not limited to 1) account information, such as player tracking account information, credit account information or banking account information, 2) personal information, such as name, 3) gaming preference information, such as preferred games, 4) credit information, such as information that allows a record of a credit amount associated with a cashless system to be transferred to the gaming machine.”; para [0008,0078-0079,0104]) is associated with said first button via a wireless communication (e.g. the card is a contactless card, RFID communication 907) [FIG 3D] [0078-0079]. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Mullen et al. 2009/0159673.

Regarding claim 4, Stockdale discloses all of the limitations of claim 1. Stockdale does not disclose output device is an IC chip. However, Mullen discloses an output device is an IC chip, see [0058]. Therefore it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale in view of Mullen as Mullen discloses an IC chip which is a cost efficient and compact way of storing information. 
Regarding claim 10, Stockdale discloses all of the limitations of claim 1. Stockdale does not disclose the payment device is a mobile telephone phone.  Mullen discloses a payment device is a mobile telephonic device [abstract] [0113]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Griswold in view of Mullen as Mullen discloses that card features may be provided on a mobile telephonic device either .


Claims 12-13, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Ocko et al. 2013/0252727.


Regarding claim 12, Stockdale discloses a payment device (e.g. card 902a, 902b) comprising: a processor (e.g. CPU 906a) [FIG 3C]; and an output device (e.g. radio frequency communication 907, magnetic stripe 901) operable to provide a message including payment data (“The gaming machines may be operable to provide wagering on an outcome of a game of chance, display the outcome of the game of chance, accept cash or an indicia of credit and dispense an award, such as cash or indicia of credit, to a player utilizing the gaming machine.”; para [0008,0078-0079,0104]) and game currency (e.g. gaming information including loyalty points and cash vouchers) [0194] to an in-store payment card reader (e.g. contact reader 972) [FIG 2A] wherein said payment data is operable to authorize a payment transaction (e.g. buying a drink) and said game currency award data is operable to provide virtual currency in video game (e.g. playing a game on gaming machine) [FIG 4A] [0044] and [0121]. However, Stockdale fails to explicitly disclose to provide currency in a virtual environment of a video game.
Ocko discloses provide currency in a virtual environment of a video game [0076] [0083] [0093]. It would have been obvious to one with ordinary skill in the art at the time of the 
Regarding claim 13, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further disclose said output device is an RF-based communications device (e.g. radio frequency communication 907) [0089] [FIG 3D].
Regarding claim 16, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a plurality of buttons (e.g. input buttons 905), wherein at least one of the said plurality of buttons is associated with said game currency award data, (“An amount of loyalty points available in account associated card may be displayed. In one embodiment, the display may display a bar-code the bar-code may be an identifier for a particular player tracking account or an identifier for a credit value associated with a cashless system. In particular embodiments, the input buttons 906 may be used to change what gaming information is displayed on display 904a.” [0078]) [0078-0080]. 
Regarding claim 17, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a plurality of buttons (e.g. input buttons 905) and a display (e.g. display 904a, 904b).
Regarding claim 18, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses a light sensor (e.g. photo detector) [0077].
Regarding claim 20, Stockdale in view of Ocko discloses all of the limitations of claim 12. Stockdale further discloses said payment device is a payment card (e.g. 902a, 902b).


Claims 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockdale et al 2010/0304819 in view of Ocko et al. 2013/0252727 as applied to claims 12-13, 16-18 and 20 above, and in further view of Mullen et al. 2009/0159673.

Regarding claim 14, Stockdale in view of Ocko discloses all of the limitations of claim 12. While Stockdale does disclose a magnetic stripe (e.g. magnetic stripe 901), Stockdale does not disclose a dynamic magnetic stripe communication device. Mullen discloses a dynamic magnetic stripe communication device (e.g. dynamic magnetic device 1350) [0103] [0122] [FIG 13]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses a dynamic magnetic stripe that can store a plurality of credit card/loyalty card's information so the user may select which card to pay with.
Regarding claim 15,
Regarding claim 19, Stockdale in view of Ocko discloses all of the limitations of claim 12. Neither Stockdale nor Ocko disclose the payment device is a mobile telephone phone.  Mullen discloses a payment device is a mobile telephonic device [abstract] [0113]. Therefore, it would be obvious to one with ordinary skill in the art at the time of the invention to modify Stockdale and Ocko in view of Mullen as Mullen discloses that card features may be provided on a mobile telephonic device either physically or embodied virtually, See [pg. 11, par 0113], allowing for conveniently carrying the card information.



Response to Arguments

Applicant’s arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
The Examiner will break down the Applicant’s arguments for each category that was presented in the Remarks dating 02/12/2021.

ARUGMENT #1: DIRECT CONTRADICTION
The Applicant alleges that “the Examiner’s lack of clarity is entirely unreasonable.” The Examiner has provided the most clear and concise possible way to relaying information to the Applicant. The Examiner provides ample examples and clarity to her findings and interpretations. 
On page 6, the Applicant states, “Applicant clearly stated that the contradiction lay between the Examiner's prior interpretation and the new interpretation presented by the Examiner in March of 2019.” 
EXAMINER’S CURRENT RESPONSE: As stated previously by the Examiner, the argument is MOOT. The Applicant has AMENDED the claims from her original interpretation to the current set, therefore the examiner is ALLOWED to interpret the claims in light of the new amendments. It is not a contradiction, it’s a new interpretation. The Applicant has argued the same point over and over, while the Examiner has tried to explain her stance. If the applicant does not agree with the Examiner’s interpretation, the Applicant is welcome to appeal the case.
The Applicant argues on page 8, “There can be no doubt that the Examiner's new interpretation of 2019 directly contradicts the Examiner's 5+ years of Princess Peach interpretation.” 
EXAMINER’S CURRENT RESPONSE: The claims have been amended, these arguments are MOOT. They do not pertain to the current set of claims. This argument is not found to be persuasive. 
ARUGMENT #2: EXAMINER ERROR IS CLEAR
On page 10, the Applicant alleges, “The Examiners allegation in the body of the rejection is not a response to Applicant's argument, but a clear part of the rejection proper. Therefore, as with Applicant's argument #1 above, the resulting ambiguity of 
EXAMINER’S CURRENT RESPONSE: No, the Examiner disagrees. There was no “violation”, the claims have been addressed in the body of the rejection and in the Response to Arguments section. The claims have been addressed, and the arguments have been rebutted. 

ARUGMENT #3: FUNCTION IMPARTS STRUCTURE IN CLAIM BODY
On page 10 of the remarks, applicant alleges, “Applicant responded by showing, through direct quotes from Catalina Marketing, that the rule relied upon by the Examiner only applies to claim preambles, and that functional language in the body of the rejection must be given patentable weight.”
EXAMINER’S RESPONSE: As stated in the Response to Arguments, 08/19/2020, “the Examiner is referring to the findings that the patentability of an apparatus claim depends ONLY on the claim structure, not on the findings that recitation of use in the preamble is not limiting but the exact same recitation in the body of a claim is limiting. 
Further as stated previously, “ The structure of “payment device” has been given patentable weight. The utilization of such is directed to “intended use, function and/or operation” of the structure that is anticipated by Stockdale (the payment device) as the structure of Stockdale.  The arguments are not found to be persuasive. 

The Applicant argues on page 13, “Applicant has shown that Stockdale's device is not structurally identical within the meaning of patent law because Stockdale's device does not perform the functions recited by claim 1. Accordingly, the Examiner must give patentable weight to every limitation of claim 1.”
EXAMINER’S ANSWER: The Structure of payment device (as it is an apparatus claim), has been GIVEN patentable weight. Further, as stated before, “Programming does not impart structure. The non-transitory portion (as in the non-transitory computer readable medium) imparts the structure.” Further, Further, this argument on Programming is not to any remarks made by the Examiner. This argument is a tangent argument to the claims at hand.
PRAYER FOR RELIEF
The Examiner does not find the arguments persuasive

ARGUMENT #5: EXAMINER FAILS TO PROVIDE REQUIRED SUPPORT
Applicant argues on page 14, Applicant is not aware that the person of ordinary skill in the art would identify a casino gambling machine as an in-store payment card reader.
EXAMINER’S RESPONSE: what is a store then? What does the Applicant define as a store? Because to one with ordinary skill in the art at the time of the invention, “a casino gambling machine” can be construed as an in-store 
Further, as clearly stated in previous office actions, the Examiner has not taken Official Notice, and in previous actions explained as to how and why she has not. Therefore, the claim stands rejected. 
INTERVIEW REQUEST
	As stated multiple times before, the Examiner requests the Applicant call, e-mail, or submit an AIR to request an interview. Asking for an interview at the bottom on the Remarks does not allow her ample time to grant a request.


Claims 2-11, 13-21 depend from independent claims 1 and 12 and are furthermore rejected.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASIFA  HABIB/
Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887